internal_revenue_service department of the treasury index number 468b washington dc number release date person to contact telephone number refer reply to cc dom it a 1-plr-113095-98 date date legend fund corporation law firm accountant court x date date date date dear this responds to your request dated date requesting a ruling on behalf of the fund specifically you request an extension of time under sec_301_9100-3 of the regulations on procedure and administration to make a relation-back election under sec_1_468b-1 of the income_tax regulations pursuant to our request you submitted additional information on date and date facts on date the corporation deposited dollar_figurex with an escrow agent thereby creating the fund the corporation made this transfer to the fund in order to resolve certain class action claims against the corporation on date the court entered a final order dismissing the plaintiffs’ claims and approving the settlement agreement between the corporation and the plaintiffs the court retains exclusive jurisdiction over the settlement agreement including its administration consummation and performance in order to determine issues relating to distributions to members of the settlement class in addition the court retains exclusive jurisdiction over the corporation plaintiffs and each member of the settlement class for the purpose of enabling any of them to apply to the court at any time for further orders and directions as may be necessary or appropriate for the construction and implementation of the terms of the settlement agreement and the judgment of the court the law firm is the administrator of the fund the escrow agent cannot make distributions from the fund without the prior written authorization of the law firm the law firm has submitted an affidavit indicating that its areas of legal practice do not include taxation because the law firm lacks tax expertise it hired the accountant an accounting firm to prepare the fund’s tax returns and otherwise assist the fund in complying with federal and state tax requirements the fund did not file a timely federal_income_tax return or a request for an extension of time to file the return an affidavit provided by the accountant indicates that the accountant was primarily concerned with tax matters other than the fund’s federal_income_tax return in particular the accountant was concerned with resolving employment_tax and withholding issues attendant to distributions from the fund and the preparation of state employment_tax forms and federal forms w-2 and on date the fund filed an untimely return attached to the return was a relation-back election statement signed by the accountant and the corporation subsequently on date another relation-back election statement was prepared the latter statement was signed by the law firm applicable law sec_1_468b-1 of the regulations provides in part that a fund account or trust is a qualified_settlement_fund if-- it is established pursuant to an order of or is approved by a court of law or other governmental authority and is subject_to the continuing jurisdiction of such authority it is established to resolve or satisfy one or more contested or uncontested claims that have resulted or may result from an event or related series of events that has occurred and that has given rise to at least one claim asserting liability arising out of a tort breach of contract or violation of law and it is a_trust under applicable state law or its assets are otherwise segregated from other assets of the transferor and related parties sec_1_468b-1 of the regulations provides in part that a fund account or trust is not treated as the owner of assets of the fund account or trust until all three of the requirements of sec_1_468b-1 are met sec_1_468b-1 provides that if a fund account or trust meets the requirements of paragraphs c and c of sec_1_468b-1 prior to the time it meets the requirements of paragraph c of that section the transferor and the administrator may jointly elect a relation-back election to treat the fund account or trust as coming into existence as a qualified_settlement_fund on the later of the date the fund account or trust meets the requirements of paragraphs c and c of sec_1_468b-1 or january of the calendar_year in which all of the requirements of paragraph c of sec_1_468b-1 are met if a relation-back election is made the assets held by the fund account or trust on the date the qualified_settlement_fund is treated as coming into existence are treated as transferred to the qualified_settlement_fund on that date sec_1_468b-1 of the regulations provides that a relation-back election is made by attaching a copy of the election statement signed by each transferor and the administrator to the timely filed income_tax return including extensions of the qualified_settlement_fund for the taxable_year in which the fund is treated as coming into existence sec_1_468b-2 of the regulations provides that the federal_income_tax return of a qualified_settlement_fund must be filed on or before march of the year following the close of the taxable_year of the qualified_settlement_fund unless the fund is granted an extension of time for filing under sec_6081 of the code sec_301_9100-1 of the regulations provides in part that the commissioner has discretion to grant a reasonable extension of the time fixed by regulations for the making of an election under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides that requests for extensions of time for regulatory elections other than automatic changes covered in sec_301_9100-2 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government under sec_301_9100-3 a taxpayer will be deemed to have acted reasonably and in good_faith if the taxpayer-- i requests relief before the failure to make the regulatory election is discovered by the service ii failed to make the election because of intervening events beyond the taxpayer’s control iii failed to make the election because after exercising due diligence the taxpayer was unaware of the necessity for the election iv reasonably relied on the written advice of the service or v reasonably relied on a qualified_tax professional and the tax professional failed to make or advise the taxpayer to make the election nevertheless under sec_301_9100-3 a taxpayer will be deemed to have not acted reasonably or in good_faith if the taxpayer-- i seeks to alter a return position for which an accuracy-related_penalty could be imposed under sec_6662 at the time the taxpayer requests relief and the new position requires a regulatory election for which relief is requested ii was informed in all material respects of the required election and related tax consequences but chose not to file the election or iii uses hindsight in requesting relief if specific facts have changed since the due_date for making the election that make the election advantageous to taxpayer the service will not ordinarily grant relief sec_301_9100-3 provides that the interests of the government will be prejudiced if as a result of granting relief the taxpayer’s aggregate tax_liability for all taxable years affected by the election will be lower than it would have been if the election had been timely made analysis and conclusion based on the information provided and the representations made we conclude as follows the fund is a qualified_settlement_fund because it satisfies the three requirements listed in sec_1_468b-1 first the fund was approved by the court and is subject_to the court’s continuing jurisdiction second the fund was established to resolve or satisfy one or more claims that have resulted from an event or related series of events that has occurred and that has given rise to at least one claim asserting liability arising out of violations of federal and state statutes third the assets of the fund are segregated from the other assets of the corporation and related parties the fund satisfies the requirement of sec_1_468b-1 of the regulations that each transferor and the administrator must sign the relation-back election statement the relation-back election statement dated date was signed by the corporation the only transferor to the fund and the relation-back election statement dated date was signed by the law firm the administrator of the fund the two statements may be viewed together as constituting a single statement satisfying the signature requirements of sec_1_468b-1 the fund acted reasonably and in good_faith and the granting of an extension of time to make the relation-back election will not prejudice the interests of the government within the meaning of sec_301_9100-3 of the regulations accordingly the fund is deemed to have made a timely relation-back election under sec_1 468b- j of the regulations except as set forth above no opinion is expressed regarding the federal tax treatment of this transaction under any other provision of the code this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file the original of this letter is being sent to you and a copy to your representative sincerely yours assistant chief_counsel income_tax accounting by george j blaine chief branch enclosures copy of this letter copy for sec_6110 purposes
